 BALFRE GEAR & MANUFACTURING COMPANY19venors in bargaining for the established production and maintenanceunit.Thus, as one of the joint representatives, it has been bargainingwith the Employer for the existing plantwide unit, while at the sametime seeking to sever part of that unit. In view of this inconsistencyin the Petitioner's actions, we find that no question concerning repre-sentation exists and shall dismiss the petitions for the reasons set forthinHollingsworth. cQ Whitney Division of Scott Paper Company.6[The Board dismissed the petitions.]MEMBER BEAN took no part in the consideration of the above Deci-'sion and Order.9 115 NLRB 15.Balfre Gear&Manufacturing CompanyandFrank J. Mulzof,et al., PetitionerandDistrict No. 8, International Associationof Machinists,AFL-CIO.Case No. 13-UD-?2. January 6, .7956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn September 1, 1955, Frank J. Mulzof and others filed a petitionpursuant to Section 9 (e) (1) of the National Labor Relations Act,seeking to rescind the authority of District No. 8, International Asso-ciation of Machinists, AFL-CIO, herein called the Union, to enterinto a union-shop agreement pursuant to Section 8 (a) (3) of theAct.On September 28, 1955, the Regional Director for the Thir-teenth Region conducted an election among the employees in thecontract unit.Upon the conclusion of the election, a tally of ballotswas furnished the parties.The tally shows that of 44 eligible voters,39 cast valid ballots, of which 34 were for rescinding the authority ofthe Union to require, under its agreement with the Employer, thatmembership in the Union be a condition of employment, 5 wereagainst the above proposition.On September 30, 1955, the Union filed objections to the election.On October 27, 1955, the Regional Director issued his report on ob-jections, in which he recommended that the objections be overruledand that the Board certify the results of the election.The Union filedtimely exceptions to the Regional Director's report.The Union contends : (1) The election was prematurely orderedby the Regional Director over the objections of the Union at a timewhen it was impossible to determine who was eligible to participatein the election; (2) the Employer refused to maintain its neutralitybut, to the contrary, encouraged the Petitioner in contravention of its115 NLRB No. 2. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned contract with the Union; (3) the presence of police officers atthe Employer's premises on the day of the election indicated to theemployees that the Employer feared that the Union would causeeither personal injury to the employees or -harm to its property ;(4) the field examiner failed to notify the Union that the electionwas being conducted without a union observer; (5) the field examinerfailed to accept challenges to the ballots of certain employees whowere subject to discharge because they had not complied with theprovisions of the union-shop agreement and therefore were not eli-gible to vote; and (6), the field examiner failed to open the polls at'3 p. in. as scheduled, said polls not being opened until approximately3: 25 p.- in., thus creating an atmosphere of uncertainty.On August 17, 1955, the Employer and the Union entered into acollective-bargaining agreement containing a union-security clausewhich provides as follows :Section 1.2All employees . . . who are presently members ofthe Union must, as a condition of employment, maintain theirmembership in good standing for the duration of this Agreement.Thirty (30) days after their date of hire or thirty (30) days afterthe effective date of this Agreement, whichever, is the later, allemployees . . . must, as a condition of employment, become andremain members of the Union in good standing.Membershipin good standing shall mean the payment (or tender) of periodicdues and initiation fees uniformly required as -a condition ofacquifing or retaining membership.Section 1.3,In the event a dispute arises as to whether an em-ployee should be terminated under Section 1.2, a prompt effortshall be made to settle the dispute. If the Company decides underthe available evidence that the employee should not be terminatedthe Union may resort to the grievance procedure commencing atStep 3.The Regional Director reported that a joint conference of all partieswas held on September 20, 1955, for the purpose of permitting theparties to present any evidence or argument to the Regional Director,that notwithstanding more than 30 days had elapsed from the time ofthe execution of the August 17, 1955, agreement, the Union had notmade a demand upon the Employer to enforce the union-security pro-vision of the agreement, and that he was of the opinion "that therewere no questions raised which should have been decided by theBoard before the election and, following normal Board procedure,issued an Order of Election setting forth the date of the election asSeptember 28, 1955, and the eligibility date as September 16, 1955."In its exceptions, the Union contends that its first opportunity todiscuss the eligibility of those employees who had "automatically ter- BALFRE GEAR & MANUFACTURING COMPANY21urinated"' their employment with the Employer because of noncompli-ance with the union-shop clause was at the joint conference, that itdiscussed the ineligibility of a large number of employees in the pres-ence of a Board agent, and that it made no objection to holding anelection but desired a later date for the same because of the largenumber of ineligible voters.It is the Board's policy to leave the matter of scheduling electionsto the discretion of the Regional Director.'We can perceive no abuseof the Regional Director's discretion in this case. If the Union be-lieved that a large number of employees were ineligible to vote, itcould have preserved its position by challenging the votes of thoseemployees at the election.Having failed to do so, it cannot correct itsoversight by postelection challenges in the form of an objection .3The Union contends that the Employer was not neutral because itallegedly failed to enforce the union-security clause in the contractand it transported the Petitioner to the joint conference.The Re-gional Director reported that the Union first requested the Employerto enforce the union-security clause on September 28, 1955, after theelection.The Union contends that it made such a request at the jointconference in the presence of the Board agent.Assuming,arguendo,that the request was made as claimed by the Union, we can perceive noreason why this inaction by the Employer would prevent the holdingof a free election.The Petitioner was driven to the joint conference by the Employer'srepresentative.The Union alleges that his transportation constitutedimproper assistance to the Petitioner by the Employer.We agreewith the Regional Director that this was apart from other considera-tions too isolated an occurrence to constitute improper assistance tothe Petitioner.The Union's third objection is that the presence of city policemenat the election, as requested by the Employer, was an attempt to dis-credit the Union and thereby interfered with the holding of a freeelection.The Regional Director's investigation reveals that on Sep-tember 27, 1955, the Union, after expressing disagreement with theeligibility list, told the Employer that it would post representativesoutside the plant on election day as the employees went to work. Itwas only after this notification that the Employer asked for a detailof policemen to be at the plant on election day.The policemen, whowere dressed in street clothes, were stationed outside the plant awayfrom and out of sight of the polling area, which was located inside theplant.There was no evidence of coercion or interference with theelection either by the police or the union representatives.We agreeiSection 7 2 of the contract does not provide for automatic termination of the employ-ment of any individual who fails to maintain his membeiship in good standingvUniversity i1etal Products Co Inc.98 NLRB 1194.Oppenahetrn Collins itCo , 108 NLRB 1257. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Regional Director that the mere presence of these plainclothes policemen did not interfere with the holdingof a freeelection.The Unionalsoobjects that the field examiner did not notify it ofthe fact that it did not have an observer present at the election.TheRegional Director's report reveals that the parties agreed at the jointconference that each party would have one observer present at theelection.Moreover, rules governing the conduct of observers, as wellas noticesof election, which included, among other things, instructionthat observers were to report to the polling place prior to the com-mencementof the morning balloting, were distributed to all parties.The Union did not have an observer present during the morningvoting.At his first opportunity immediately after the morningvoting period, the field examiner notified the Union that it had -beenwithout an observer.In spite of this notification, the Union failed toprovide an observer for the afternoon polling.Under these circum-stances, the Union's neglect did not preclude the holding of a free andimpartial election.The Union's fifth objection is that, although.it provided the fieldexaminerwith a list of employees whom it wanted challenged,the fieldexaminerrefused to challenge any of these employees.Afterit discovered that it did not have an observer present at the electionthe Union drew up a list of employees, whose eligibility it ques-tioned.The Union presented this list to the fieldexaminerand askedhim to challenge these voters.The fieldexaminerrefused this request.We are of the opinion that, if the Union had any doubt about theeligibility of any employees, it was incumbent upon the Union tochallenge these voters at the time of the election through its ownobserver.The Union's failure to provide an observer did not shiftthe responsibility of challenging to the Board agent.The Boardagents arerequired to challenge voters only when they have knowl-edge that such employees are ineligible to Vote .4 In the instant case,under the terms of the contractas setforth above, it is clear that anemployee's employment is not automatically terminated for non-compliance with the union-security provisions of the contract.Con-sequently, since the Employer had not terminated the employment ofany of the employees allegedly violating these provisions, the Boardagent had no reason to question their right to vote.Finally; the Union objects that a 25-minute delay in the opening ofthe afternoon polls created an atmosphere of uncertainty and was inviolation of the notice of election.The report on objections showsthat the polls were scheduled to open at 3 p. m.At 2: 50 p. m. theUnion requested the field examiner to challenge certain voters.Thefieldexaminerunsuccessfully attempted to secure advice from theRegional Office in regard to this request.He then went to the polling4 Beggs &Cobb,Inc,62 NLRB 193 INTERNATIONAL UNION OF OPERATINGENGINEERS23area where he told the observers for the Petitioner and the Employerthat no employees were to be released for voting until he had receivedinstructions from the Regional Director.The Board agent remainedat the polling area until 3: 15 p. m. at which time he again left totelephone the Regional Office.He advised the observers to detainany voters presenting themselves at the polls during his absence.Hereturned after approximately 7 to 10 minutes and commenced the bal-loting at about 3:25 p. m.At no time during the period between 3p.m. and 3:25 p. m. did any employees present themselves at thepolls to vote.No employees were disenfranchised by this deviationfrom the scheduled hours for voting.Moreover the tally results show,that the five eligible voters who did not vote could not have affectedthe results of the election.We find the Union's objections to the election to be without meritand, in accordance with the recommendation of the Regional Director,hereby overrule them.As a majority of the employees eligible tovote have voted in favor of the proposition, we shall certify the resultsof the election.CERTIFICATION OF RESULTS OF ELECTIONIT ISHEREBYCERTIFIED that at least a majority of employees eligibleto vote in the election have voted to rescind the authority of DistrictNo. 8, International Association of Machinists, AFL-CIO, to make anagreement requiring membership therein as a condition of employ-ment as provided in Section 8 (a) (3) of the Act.MEMBER BEAN took no part in the consideration of the above Deci-sion and Certification of Results of Election.International Union of Operating Engineers,Local 12andCrookCompanyInternationalUnion of Operating Engineers,Local 12andWillard W.Shepherd and Norma D. Shepherd, d/b/a ShepherdMachinery Company.Cases Nos. 21-CC-198 and 21-CC-200.January 9,19 56DECISION AND ORDEROn September 7, 1955, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that'. The caption 7n this consolidated proceeding has been amended to show thenames ofthe Employers involved rather than the name of Mrs. Edwin Selvin, the individual whofiled the charges on behalf of the EmployersFurthermore, although the IntermediateReport designates Mrs Selvin as appealing"pro Se,"she appeared as the representativeof both Employers, and the.repert is hereby corrected accordingly.115 NLRB No. 9.